Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

A.     The following is an examiner’s statement of reasons for allowance: The prior art considered does not disclose the instantly claimed inventions and does not provide proper rationale for modifying the closest prior art into the instantly claimed inventions.  US Pat. Application Publication No. 2014/0275402, Fujii, particularly paragraph [0079], US Pat. Application Publication No. 2014/0323627 Yagi et al., particularly paragraph [0012], US Pat. Application Publication No. 2015/0158994 Darnaud et al., particularly paragraph [0007], and CA Patent No. 703198, Danielson, particularly page 2, lines 20-26, page 4, lines 10-25, page 5, lines 1-35, page 6, lines 1-25, page 9, lines 1-30, and the entire disclosure.  The nitrogen containing functional groups of the instantly claimed compound of formula (I) are all known for use in the vulcanizable elastomeric composition art.  However, the prior art considered does not disclose these nitrogen containing moieties attached to the remainder of the molecular formulas representing the instantly claimed compound of formula (I).  There is not proper rationale in the prior art considered to modify the prior art compounds into those of the instantly claimed compound of formula (I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


B.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.